DETAILED ACTION
This Non-Final Office Action is in response to the arguments and amendments filed October 28, 2022.
Claims 8, 14, and 15 have been amended. 
Claims 8-15 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims 8, 14, and 15 are directed towards a road environment table in which information regarding an environment of a road is registered correspondingly for each section of a route partitioned into a plurality of sections, a road structure table in which a structure level, which represents a strength of a road structure, and a durable years of a road surface are registered for each section of a route partitioned into a plurality of sections, a repair history table in which a date of repair to the road surface and a method of repair are registered for each section of a route partitioned into a plurality of sections, and a construction method and structure list table in which a construction method of repair according to the structure level of the road surface and an approximate cost of the construction method are registered in correspondence with each other; compare an elapsed years from a previous repair date for one or more sections having road surface damage with the durable years of the one or more sections having road surface damage by referring to the road structure table and the repair history table, determine that the one or more sections having road surface damage are one or more road-surface-structural-review-sections which are in need of road surface structural review if the elapsed years are shorter than the durable years, Reply to Office Action of February 16, 2022 determine that the one or more sections having road surface damage are not one or more road-surface-structural-review-sections which are in need of road surface structural review if the elapsed years are longer than the durable years, change the structure level of the one or more road-surface-structural-review- sections by referring to the road environment table, select a construction method according to the structure level of the one or more road-surface-structural-review-sections by referring to the construction method and structure list table, and generate a repair candidate list which is at least the one or more road-surface- structural-review-sections and the selected construction method in correspondence with each other. The claim is describing information within a table and having a maintenance repair activity in terms of determining when a roadway needs review/repair. From having a pen/paper aid writing and keeping information together and then using a person judgement and observation these claims are merely describing a mental process. A person can have information spreadsheets/tables that maintain information of costs, inspection reports, and other elements where an engineer can observe and judge when a roadway would need an inspection or repair. The durable years compared to the elapsed years is further a mental process of observation and judgement in terms of an engineering noting (from inspection reports and other information) that a road has greater damage or necessary repairs even though a repair or other work was recently completed or vice versa in terms of noting that a road needs repairs when the road is deemed beyond durable years. The claims are directed towards a mental process of abstract ideas. 
Step 2(a)(II) considers the additional elements in terms of transforming the abstract idea into a practical application. The additional elements are a memory configured to store, a processor configured, and non-transitory computer readable storage medium that stores a program to be executed by a computer of a road maintenance management system. The additional elements are described in the originally filed specification figure 2, page 5 line 16 to page 6 line 14, and page 28 line 6 to page 29 line 22. The passages merely describe the additional elements in terms of generic technological elements to implement the abstract idea. The processor and memory are merely generic purpose computers that are implementing the mental process. There is no technological improvement that describes a transformation of the abstract idea into a practical application. Refer to MPEP 2106.05(f).   
Step 2(b) considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements are a memory configured to store, a processor configured, and non-transitory computer readable storage medium that stores a program to be executed by a computer of a road maintenance management system. The additional elements were considered and found to be generic technological elements above. There are no further additional elements to be considered. As such, the additional elements are merely generic technological elements that are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 9-13 are further describing the abstract idea without further describing additional elements beyond those identified in the independent claims. The dependent claims are describing further information in terms of large vehicle traffic volume, curves, and intersections to change the structure level (claim 9), calculating a cost estimate and generating a repair list based on the estimated cost (claim 10), sorting the information in the table and generating a construction schedule (claim 11), sorting the information in terms of different elements of priority (claim 12), and emphasizing life cycle cost or safety and generating a construction schedule based on that priority (claim 13). These claims are further describing the mental process in terms of observing the information, sorting information within the table (which can be done with the aid of pen/paper with spreadsheets), and generating (e.g. judging) a construction schedule based on different priorities and other costs aspects. The dependent claims do not describe additional elements beyond those considered above. The dependent claims are further describing the abstract idea that are not transformative into a practical application or significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
The claimed invention is describing a mental process abstract idea without significantly more or transformed into a practical application. Therefore, claims 8-15 are rejected under 35 USC 101 for being directed towards non-eligible subject matter.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baskin et al [2010/0235203], hereafter Baskin, in view of Green et al [6,584,414], hereafter Green.
Regarding claim 8, Baskin discloses a road maintenance management system comprising: a memory configured to store: a road environment table in which information regarding an environment of a road is registered correspondingly for each section of a route partitioned into a plurality of sections (Paragraphs [96-98 and 114-119]; Baskin discloses a condition indices which includes the Family type of the pavement in terms of the PCI. This includes the type of pavement (asphalt service road and concrete runway). The PCI measures the pavement within sections based on the degradation and condition measure. Further, Baskin discloses [114-119] the inventory and database storage that includes information regarding the pavement sections properties that includes road use (roadway, airfield, parking lot, etc).), 
a road structure table in which a structure level, which represents a strength of a road structure, and a durable years of a road surface are registered for each section of a route partitioned into a plurality of sections (Paragraphs [96-102 and 114-119]; Baskin discloses that the PCI includes the pavement structure’s integrity based on the evaluation of distresses (interpreted as strength) and compares that to the age within the family (interpreted as durable years) which includes a deduct curve indicating the severity and other conditions of the pavement. Further, Baskin discloses [114-119] the inventory and database storage that includes information regarding the pavement sections properties that includes road structure (concrete, asphalt, etc) and other inspection data.), 
a repair history table in which a date of repair to the road surface and a method of repair are registered for each section of a route partitioned into a plurality of sections (Paragraphs [23-31, 106-11, and 122-125]; Baskin discloses that the system provides a Last Construction date and other information regarding pavement section history in terms of history and inspection information. Further, the PCI and other information includes M&R information that includes method of repair.), and 
a construction method and structure list table in which a construction method of repair according to the structure level of the road surface and an approximate cost of the construction method are registered in correspondence with each other (Paragraphs [106-113]; Baskin discloses a work planning and cost system that includes maintenance costs and activities for the specific pavement section based on the deficiency.); and 
a processor configured to: compare an elapsed years from a previous repair date for one or more sections having road surface damage with the durable years of the one or more sections having road surface damage by referring to the road structure table and the repair history table (Paragraphs [106-113]; Baskin discloses that the system provides a PCI critical comparison for the pavement section in terms of previously completed preventative M&R and then upgrading performance based on the distress level and budget for Major M&R to reset the PCI to 100.), 
determine that the one or more sections having road surface damage are one or more road-surface-structural-review-sections which are in need of road surface structural review if the elapsed years are shorter than the durable years (Fig 12 and paragraphs [17-23 and 110-113]; Baskin discloses that the maintenance system provides additional reviews in terms of PCI>PCI Critical where further review and inspections (in terms of inspections and distress review) are provided. Baskin shows that PCI is based on years and age of the pavement based on inspections and previous work completed to estimate the years (including the calculation of PCI) [4-13 and 17-23].);
determine that the one or more sections having road surface damage are not one or more road-surface-structural-review-sections which are in need of road surface structural review if the elapsed years are longer than the durable years (Fig 7 and paragraphs [17-23 and 33-41]; Baskin discloses that the PCI system includes PCI<PCI critical in which case the system determines and provides M&R critical (if within budget). The “not in need of review” is that the system does not move through the distress criteria and inspection based on PCI>PCI critical. This interpretation falls within originally filed specification [pg. 24] that describes a reexamine of the structure which Baskin falls within BRI in terms of further evaluating the road surface based on distress and inspections based on PCI>PCI critical. Baskin shows that the PCI includes years and time deterioration based on repairs previously completed and age.);
change the structure level of the one or more road-surface-structural-review- sections by referring to the road environment table (Paragraphs [99-105]; Baskin discloses that the system allows a user to select and change the model based on selected distress and deduct values for the PCI of the pavement section.), 
select a construction method according to the structure level of the one or more road-surface-structural-review-sections by referring to the construction method and structure list table (Paragraphs [106-113]; Baskin discloses that the system provides the user the ability to select the preventative and major M&R activity (interpreted as construction method according to structure level) based on the structural deficiencies and PCI threshold.), and 
generate a repair candidate list which is at least the one or more road-surface- structural-review-sections and the selected construction method in correspondence with each other (Paragraphs [106-113 and 134-144]; Baskin discloses that the system provides work planning in terms of the M&R activity and budget for the pavement sections that generates a planning nomination that further includes budget and planning year.).  
Baskin discloses the above-enclosed limitations in terms of data collection and storage to access information within pavement repair models and other pavement related data for condition and prediction modeling, however, Baskin does not specifically teach that the information is within tables; 
Green teaches [Fig 2, 5, 6, and C6:58-65] a similar pavement inspection and reporting interface system that specifically provides the information within the database and other elements to present within a tabbed, table interface format.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pavement report and information interface system of the combination the ability to have the information provided in tables through an index table interface as taught by Green since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the table index interface produces a useful and comprehensive report [Green C6:58-65].
Regarding claim 10, the combination teaches the above-enclosed limitations of Claim 8; 
Baskin further discloses wherein the processor is configured to: calculate an estimated construction cost amount based on a damaged area or section area of the one or more road-surface-structural-review-sections and the selected construction method; and3Application No. 16/546,905Reply to Office Action of February 16, 2022 generate a repair candidate list by associating the one or more road-surface-structural- review-sections, the selected construction method, and the estimated construction cost amount (Paragraphs [106-113 and 134-139]; Baskin discloses the M&R work done on the pavement includes estimated cost, cost per unit of the work, and the selected M&R method to return the PCI of the pavement section to 100 (or other parameter). The generated list is interpreted through the minimal budget simulation and estimation aspects further described in paragraphs [150-160].).  
Regarding claim 11, the combination teaches the above-enclosed limitations of Claim 10; 
Baskin further discloses wherein the processor is configured to: sort the one or more road-surface-structural-review-sections in the repair candidate list in order of priority for repair; add the estimated construction cost amount in order of priority of the sorted one or more road-surface-structural-review-sections; determine one or more road-surface-structural-review-sections among the sorted one or more road-surface-structural-review-sections so that a total amount of the estimated construction cost amount does not exceed a pre-specified budget; determine a construction schedule for repairing the determined one or more road- surface-structural-review-sections; and generate a construction schedule (Paragraphs [151-161]; Baskin discloses that the system provides a prioritization element in terms of pavement repair within a budget constriction. The priority is based on safety and M&R prioritization based on the cost and other requirements within the system optimization efforts. The planning is based on a budget, provides the projects that fit within the budget, and provides major M&R over lower prioritized M&R based on the projects within the planning mechanism.).  
Regarding claim 13, the combination teaches the above-enclosed limitations of Claim 11; 
Baskin further discloses wherein the processor is configured to: acquire a maintenance management policy indicating either a life cycle cost emphasis or safety emphasis as the policy to be emphasized in a preparation of the construction schedule; and generate the construction schedule by sorting the determined one or more road-surface- structural-review-sections in a construction method order of higher priority in accordance with the obtained maintenance management policy (Paragraphs [134-144 and 150-158]; Baskin discloses the prioritization of the cost emphasis in terms of budget but also in terms of major M&R being over than preventative elements (interpreted as safety emphasis) based on the budget and schedule.).  
Regarding claim 14, Baskin discloses a road maintenance management method which performs in a road maintenance management system including a memory configured to store: a road environment table in which information regarding an environment of a road is registered correspondingly for each section of a route partitioned into a plurality of sections (Paragraphs [96-98 and 114-119]; Baskin discloses a condition indices which includes the Family type of the pavement in terms of the PCI. This includes the type of pavement (asphalt service road and concrete runway). The PCI measures the pavement within sections based on the degradation and condition measure. Further, Baskin discloses [114-119] the inventory and database storage that includes information regarding the pavement sections properties that includes road use (roadway, airfield, parking lot, etc).), 
a road structure table in which a structure level, which represents a strength of a road structure, and a durable years of a road surface are registered for each section of a route partitioned into a plurality of sections (Paragraphs [96-102 and 114-119]; Baskin discloses that the PCI includes the pavement structure’s integrity based on the evaluation of distresses (interpreted as strength) and compares that to the age within the family (interpreted as durable years) which includes a deduct curve indicating the severity and other conditions of the pavement. Further, Baskin discloses [114-119] the inventory and database storage that includes information regarding the pavement sections properties that includes road structure (concrete, asphalt, etc) and other inspection data.), 
a repair history table in which a date of repair to the road surface and a method of repair are registered for each section of a route partitioned into a plurality of sections (Paragraphs [23-31, 106-11, and 122-125]; Baskin discloses that the system provides a Last Construction date and other information regarding pavement section history in terms of history and inspection information. Further, the PCI and other information includes M&R information that includes method of repair.), and 
a construction method and structure list table in which a construction method of repair according to the structure level of the road surface and an approximate cost of the construction method are registered in correspondence with each other (Paragraphs [106-113]; Baskin discloses a work planning and cost system that includes maintenance costs and activities for the specific pavement section based on the deficiency.),
 the road maintenance management method comprising: 5Application No. 16/546,905comparing an elapsed years from previous repair date for one or more sections having road surface damage with the durable years of the one or more sections having road surface damage by referring to the road structure table and the repair history table (Paragraphs [106-113]; Baskin discloses that the system provides a PCI critical comparison for the pavement section in terms of previously completed preventative M&R and then upgrading performance based on the distress level and budget for Major M&R to reset the PCI to 100.); 
determine that the one or more sections having road surface damage are one or more road-surface-structural-review-sections which are in need of road surface structural review if the elapsed years are shorter than the durable years (Fig 12 and paragraphs [17-23 and 110-113]; Baskin discloses that the maintenance system provides additional reviews in terms of PCI>PCI Critical where further review and inspections (in terms of inspections and distress review) are provided. Baskin shows that PCI is based on years and age of the pavement based on inspections and previous work completed to estimate the years (including the calculation of PCI) [4-13 and 17-23].);
determine that the one or more sections having road surface damage are not one or more road-surface-structural-review-sections which are in need of road surface structural review if the elapsed years are longer than the durable years (Fig 7 and paragraphs [17-23 and 33-41]; Baskin discloses that the PCI system includes PCI<PCI critical in which case the system determines and provides M&R critical (if within budget). The “not in need of review” is that the system does not move through the distress criteria and inspection based on PCI>PCI critical. This interpretation falls within originally filed specification [pg. 24] that describes a reexamine of the structure which Baskin falls within BRI in terms of further evaluating the road surface based on distress and inspections based on PCI>PCI critical. Baskin shows that the PCI includes years and time deterioration based on repairs previously completed and age.);
changing the structure level of the one or more road-surface-structural-review-sections by referring to the road environment table (Paragraphs [99-105]; Baskin discloses that the system allows a user to select and change the model based on selected distress and deduct values for the PCI of the pavement section.); 
selecting a construction method according to the structure level of the one or more road-surface-structural-review-sections by referring to the construction method and structure list table (Paragraphs [106-113]; Baskin discloses that the system provides the user the ability to select the preventative and major M&R activity (interpreted as construction method according to structure level) based on the structural deficiencies and PCI threshold.); and 
generating a repair candidate list which is at least the one or more road-surface- structural-review-sections and the selected construction method in correspondence with each other (Paragraphs [106-113 and 134-144]; Baskin discloses that the system provides work planning in terms of the M&R activity and budget for the pavement sections that generates a planning nomination that further includes budget and planning year.).  
Baskin discloses a pavement repair system that includes parameters and inspection elements that are determining deficiencies and repair history, however, Baskin does not specifically that the information is within tables; 
Baskin discloses the above-enclosed limitations in terms of data collection and storage to access information within pavement repair models and other pavement related data for condition and prediction modeling, however, Baskin does not specifically teach that the information is within tables; 
Green teaches [Fig 2, 5, 6, and C6:58-65] a similar pavement inspection and reporting interface system that specifically provides the information within the database and other elements to present within a tabbed, table interface format.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pavement report and information interface system of the combination the ability to have the information provided in tables through an index table interface as taught by Green since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the table index interface produces a useful and comprehensive report [Green C6:58-65].
Regarding claim 15, Baskin discloses a non-transitory computer readable storage medium that stores a program to be executed by a computer of a road maintenance management system including a memory configured to store a road environment table in which information regarding an environment of a road is registered correspondingly for each section of a route partitioned into a plurality of sections (Paragraphs [96-98 and 114-119]; Baskin discloses a condition indices which includes the Family type of the pavement in terms of the PCI. This includes the type of pavement (asphalt service road and concrete runway). The PCI measures the pavement within sections based on the degradation and condition measure. Further, Baskin discloses [114-119] the inventory and database storage that includes information regarding the pavement sections properties that includes road use (roadway, airfield, parking lot, etc).); 
a road structure table in which a structure level, which represents a strength of a road structure, and a durable years of a road surface are registered for each section of a route partitioned into a plurality of sections (Paragraphs [96-102 and 114-119]; Baskin discloses that the PCI includes the pavement structure’s integrity based on the evaluation of distresses (interpreted as strength) and compares that to the age within the family (interpreted as durable years) which includes a deduct curve indicating the severity and other conditions of the pavement. Further, Baskin discloses [114-119] the inventory and database storage that includes information regarding the pavement sections properties that includes road structure (concrete, asphalt, etc) and other inspection data.); 
a repair history table in which a date of repair to the road surface and a method of repair are registered for each section of a route partitioned into a plurality of sections (Paragraphs [23-31, 106-11, and 122-125]; Baskin discloses that the system provides a Last Construction date and other information regarding pavement section history in terms of history and inspection information. Further, the PCI and other information includes M&R information that includes method of repair.); and 
a construction method and structure list table in which a construction method of repair according to the structure level of the road surface and an approximate cost of6Application No. 16/546,905Reply to Office Action of February 16, 2022 the construction method are registered in correspondence with each other (Paragraphs [106-113]; Baskin discloses a work planning and cost system that includes maintenance costs and activities for the specific pavement section based on the deficiency.), 
the program causing the computer to execute a method comprising: comparing an elapsed years from previous repair date for one or more sections having road surface damage with the durable years of the one or more sections having road surface damage by referring to the road structure table and the repair history table (Paragraphs [106-113]; Baskin discloses that the system provides a PCI critical comparison for the pavement section in terms of previously completed preventative M&R and then upgrading performance based on the distress level and budget for Major M&R to reset the PCI to 100.) 
determine that the one or more sections having road surface damage are one or more road-surface-structural-review-sections which are in need of road surface structural review if the elapsed years are shorter than the durable years (Fig 12 and paragraphs [17-23 and 110-113]; Baskin discloses that the maintenance system provides additional reviews in terms of PCI>PCI Critical where further review and inspections (in terms of inspections and distress review) are provided. Baskin shows that PCI is based on years and age of the pavement based on inspections and previous work completed to estimate the years (including the calculation of PCI) [4-13 and 17-23].);
determine that the one or more sections having road surface damage are not one or more road-surface-structural-review-sections which are in need of road surface structural review if the elapsed years are longer than the durable years (Fig 7 and paragraphs [17-23 and 33-41]; Baskin discloses that the PCI system includes PCI<PCI critical in which case the system determines and provides M&R critical (if within budget). The “not in need of review” is that the system does not move through the distress criteria and inspection based on PCI>PCI critical. This interpretation falls within originally filed specification [pg. 24] that describes a reexamine of the structure which Baskin falls within BRI in terms of further evaluating the road surface based on distress and inspections based on PCI>PCI critical. Baskin shows that the PCI includes years and time deterioration based on repairs previously completed and age.);
changing the structure level of the one or more road-surface-structural-review-sections by referring to the road environment table (Paragraphs [99-105]; Baskin discloses that the system allows a user to select and change the model based on selected distress and deduct values for the PCI of the pavement section.); 
selecting a construction method according to the structure level of the one or more road-surface-structural-review-sections by referring to the construction method and structure list table (Paragraphs [106-113]; Baskin discloses that the system provides the user the ability to select the preventative and major M&R activity (interpreted as construction method according to structure level) based on the structural deficiencies and PCI threshold.); and 
generating a repair candidate list which is at least the one or more road-surface- structural-review-sections and the selected construction method in correspondence with each other (Paragraphs [106-113 and 134-144]; Baskin discloses that the system provides work planning in terms of the M&R activity and budget for the pavement sections that generates a planning nomination that further includes budget and planning year.).
Baskin discloses a pavement repair system that includes parameters and inspection elements that are determining deficiencies and repair history, however, Baskin does not specifically disclose that the information is within tables; 
Baskin discloses the above-enclosed limitations in terms of data collection and storage to access information within pavement repair models and other pavement related data for condition and prediction modeling, however, Baskin does not specifically teach that the information is within tables; 
Green teaches [Fig 2, 5, 6, and C6:58-65] a similar pavement inspection and reporting interface system that specifically provides the information within the database and other elements to present within a tabbed, table interface format.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pavement report and information interface system of the combination the ability to have the information provided in tables through an index table interface as taught by Green since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the table index interface produces a useful and comprehensive report [Green C6:58-65].  
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baskin et al [2010/0235203], hereafter Baskin, in view of Green et al [6,584,414], hereafter Green, further in view of Idaho Transportation Department “Roadway Design Manual” (August 2013).
Regarding claim 9, the combination teaches the above-enclosed claim limitations of Claim 8 regarding information displayed within a table format based on different reports and other information, however the combination does not specifically disclose the traffic volume, curves, and intersections in terms of the changing of section to select a construction method; 
Green teaches wherein the road environment table is a table in which information on a traffic volume of large vehicles... are registered for each section of a route partitioned into a plurality of sections, and the processor is configured to: identify the traffic volume of large vehicles, and change the structure level of the one or more road-surface-structural-review-sections to select the construction method (C7:65 to C8:39]; Green teaches a similar pavement inspection and reporting system that provides information and table interface elements for large vehicle traffic values. Within the combination, Baskin teaches that the ESAL and other information entered into the projection provides the user the ability to change and identify construction method and other elements for repair and Green teaches the specific aspect of traffic volume of large vehicles.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pavement and road repair project and cost system of the combination the ability to provide large vehicle traffic volume as taught by Green since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the large vehicles provide greater wear and deterioration on the pavement and accounting for such allows for greater projected costs and repair needs.  
The combination teaches the above-enclosed limitations regarding traffic volume of large vehicles and changing the structure level to select the construction method, however, the combination does not specifically teach the presence or absence of curves and intersections;
Idaho Transportation Department teaches presence or absence of intersections, and presence or absence of curves (Page 45-49; Idaho Transportation Department teaches the reporting and survey design requirements in terms of roadway design aspects (such as the design and reporting within pavement repair and major works of the combination) that includes design parameters including intersections and horizontal and vertical curves. These information elements within the combination are that Baskin (and the combination) provides information regarding roadway surveys and inspection reports and Idaho Transportation provides the specific information within a survey or other information gathering review that includes intersections and curves.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the roadway projection and information system for pavement repair of the combination the ability to have information provided regarding curves and intersections as taught by Idaho Transportation Department since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the intersections and curve information provides regulatory information to ensure proper design review and other information gathering procedures are followed for compliance.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baskin et al [2010/0235203], hereafter Baskin, in view of Green et al [6,584,414], hereafter Green, further in view of Ptolkin [2014/0244653].
Regarding Claim 12, the combination teaches the above-enclosed limitations of Claim 11; 
Green further teaches wherein the memory is configured to store a road surface damage state table in which information on a type of road surface damage and a degree of damage to the road surface are registered for each section of a route partitioned into a plurality of sections, and the processor is configured to: refer to the road surface damage state table to sort repair areas of each of the one or more road-surface-structural-review-sections in order of the degree of damage; sort the one or more road-surface-structural-review-sections with the same degree of damage in order of the area of damage (Fig 10 and C10:51 to C11:16; Green teaches and shows the tabular view of the interface in terms of providing a sort for data with the same surface damage (distress type) and degree of damage (severity) and finally the distress extent (area). The table shows the sorting in terms of descending order based on the types of damage, area, and degree.).
TheReply to Office Action of February 16, 2022 combination teaches the above-enclosed limitations regarding a sorting and table interface based on the information provided within the pavement repair system, however, the combination does not specifically teach sorting based on higher with a review than without a review;
Ptolkin teaches sort the one or more road-surface-structural-review-sections with the same degree of damage and the same area of damage with structural review as higher than without structural review (Paragraphs [75-85]; Ptolkin teaches a sorting tabular system based on different values within the index. The list prioritization is based on list modification applied to the order. The combination is that Baskin (and Green) teach elements of providing reviews and inspection reports within the degradation, specifically Baskin teaches [125] having aspects of having uncertainty based on known values within a tolerance value and Ptolkin teaches a list prioritization based on values and order aspects. The specific combination is that Ptolkin teaches that sorting a list can be based on different values and other information within the list and the combination provides the information that can be included in the list prioritization.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pavement repair index table interface that includes different data elements of the combination the ability to have different sorting priorities as taught by Ptolkin since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the sorting allows for greater list modification which creates more customized user interface elements.

Response to Arguments
In response to the arguments filed October 28, 2022 on pages 9-10 regarding the 35 USC 101 rejection, specifically that the claimed invention is an improvement similar to Example 42.
Examiner respectfully disagrees. 
The claimed invention describes a road repair system that falls under mental process in terms of a person able to observe, judge, and evaluate (with the aide of pen and paper) maintenance repairs based on elapsed and durable years to generate a candidate repair list. The arguments discuss that the claims are describing an improvement to prior art systems. The arguments merely discuss Example 42, but do not provide specific arguments or claim limitations in terms of the pending application with regards to Example 42. Example 42 provides specific transformations using patient medical data that is converted and stored in a standardized format to update medical records. The pending claims describe construction and repair information, comparing to durable/elapsed years, and generating a repair candidate list. The claims further discuss list tables and sections, as well as computer aspects including memory and processor, that were considered under steps 2(a)(II) and 2(b) as generic technological elements that use a computer as a tool to implement the abstract idea. The claim language is directed towards different subject matter to that of Example 42 that specifically provides converting and storing data in a standardized format to update where the claims, as a whole, render the claim eligible under step 2(a)(II). The pending application does not provide specific technological improvements with regards to the additional elements and thus are not transformative into a practical application nor are they significantly more than the identified abstract idea. As such, amended claims 8, 14, and 15 are maintaining the 35 USC 101. Lacking any further arguments, claims 8-15 are maintaining the 35 USC 101 rejection as being directed towards an abstract idea without significantly more or transformed into a practical application, as per the amended claim limitations considered above.  
In response to the arguments filed October 28, 2022 on pages 10-12 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the prior art.
Examiner respectfully disagrees. 
Claim limitations 8, 14 and 15 have been amended to include, “determine that the one or more sections having road surface damage are not the one or more road-surface-structural-review-sections which are in need of road surface structural review if the elapsed years are longer than the durable years”. The arguments are in terms of previously cited prior art Laskey in terms of not teaching the amended claim elements. Upon further consideration, Laskey has been removed and primary reference Baskin is used to teach the amended claim elements. After consideration of the references and specification, Baskin provides PCI and PCI critical determinations that the system then uses to provide further consideration/inspections (PCI>PCI Critical) or moving the maintenance consideration based on budget for major repairs or stop gap repairs (PCI<PCI critical). Baskin discloses that the PCI calculation is based on years and other maintenance completed to bring an age for the pavement and an estimated curve for durability. Further, Baskin falls within the BRI of the originally filed specification [pg. 24] that describes a reexamine of the structure which Baskin falls within BRI in terms of further evaluating the road surface based on distress and inspections based on PCI>PCI critical. As such, Baskin further discloses the determination steps as discussed and described within the originally filed specification. Laskey has been removed and thus the arguments regarding Laskey are rendered moot. Claims 8, 14, and 15 are maintaining the 35 USC 103 rejection. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Baskin in view of Green, and, where appropriate, in further view of Idaho Transportation Department and Ptolkin. 
Lacking any further arguments, claims 8-15 are maintaining the 35 USC 103 rejection, as considered above in light of the amended claim elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Messmer [2012/0123969] (preventative maintenance and evaluation of pavement based on road use and age);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689